On Rehearing.
Geoghegan, J.
This matter came on again for a rehearing of the court’s ruling striking from the petition herein the averment reading as follows:
*266“That the defendants circulated and caused to be circulated in Cincinnati, EEamilton county, Ohio,' in furtherance of said agreement and conspiracy above set forth that plaintiff was unfair to union labor, knowing the same to be untrue, to the great damage and injury of its business. ’ ’
The court, at the time of ruling upon said motion, expressed the opinion that the act known in Ohio as the Valentine AntiTrust Law, Section 6390, et seq., General Code, did not by its terms expressly prohibit the doing of the act complained of in the allegation above set forth, and that as this action was brought to recover the penalty provided for in said act, only such things might be pleaded as were expressly prohibited by said act. At that time the court’s attention had not been directed to the various cases decided by the Supreme Court of the United States in which the Sherman Anti-Trust Law was discussed and construed, especially the case of Loewe v. Lawlor, 208 U. S., 275, wherein the Supreme Court of the United States held as follows:
“A combination of labor organizations and the members thereof, to compel a manufacturer whose goods are almost entirely sold in other states, to unionize, his shops and on his refusal so to do to boycott his goods and prevent their sale in states other than his own until such time as the resulting damage forces him to comply with their demands, is, under the conditions of this ease, a combination in restraint of interstate trade or commerce within the meaning of the Anti-Trust Act of July 2, 1890, and the manufacturer may maintain an action for threefold damages under Section 7 of that act.”
Now, the only theory upon which the combination of labor organizations was held to be a combination within the purview of the Sherman Anti-Trust Act was that it was a combination in restraint of interstate trade or interstate commerce.
Section 6391 of the General Code of Ohio provides as follows:
“A trust is a'combination of capital, skill, or acts by two or more persons, firms, partnerships, corporations or associations of persons for any or all of the following purposes:
*267“1. To create or carry out restrictions in trade or commerce. * * *”
It seems, therefore, that by a parity of reasoning a combination of persons for the purpose of boycotting a person who will not become a member of their organization and a further combination by these persons with a union labor organization in furtherance of this boycott, whereby an attempt is made to have persons refuse to deal with him on account of an alleged unfairness to union labor, is a combination to create or carry out restrictions in trade or commerce within the view of this act.
Therefore, I have reconsidered my opinion heretofore rendered and now hold that in so far as the matter above sought to be stricken out is concerned the motion should be overruled.
An order will therefore be prepared in conformity with this ruling and the ruling heretofore made is modified, by this ruling.